10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

» District Judge Ronald B. Leighton

UNITED STATES DISTRICT COURT FOR THE '

WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA, ex rel. CASE NO. lS-CV-6051-RBL
David Golden et al.,

Plaintiffs, FILED UNDER SEAL

ORDER
v.

_Troy X. Kelley, et al.,

Defendants.

 

 

The United States having declined at this time to intervene in this action pursuant to the False

' Claims Act, 31 U.s.C. § 3730(b)(4)(B), it is hereby oRDERED than

1. The Co;mplaint, this Order, the United States’ Notice of Declination, and ball other
papers on iile in this action shall be unsealed;
2. Relator shall Serve a copy of the Complaint, this Order, and the United States’ Notice

of Declination on Defendants;

[PROPOSED] ORDER - 1 , UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220 ~

CASE NO- 13'€V'6051'RBL sEATTLE, WAsHiNGToN 98101
FILED UNDER SEAL (206) 553-7970

10
11
12
- 13

14
/ 15
16
17
18
19
20
21
22

23

 

 

3. 0 The parties shall serve all pleadings and niotions filed`in- this action, including
supporting rnernoranda, upon the United States, as provided for in 31 U.S.C. § 3730(0)(3). The
United States may order any deposition transcripts and is entitled to intervene in this action, for good
cause, at any time; l

4. 1 The parties shall serve all Notices of Appeal upon the United States;

5. All orders of this Court shall be sent to the United States; and

6. Should Relators or Defendants propose that this action be dismissed, settled, or
otherwise discontinued, the Court Will provide the United States With notice and an opportunity`to be

heard before ruling or granting its approval

DATED this 25"¢13;/0£ /lp»~.-D. ,2019. 4

RONALD B. LEIGHTON ‘
United States District Judge

Presented by:

BRIAN T. MoRAN
United States Attorney

ml\QM Q.U\/\

ASHLEY C. RNS, NY Bar #51863 82
Assistant U d States Attorney

United States Attorney’s Office _

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271

` 'Phone: 206-553-7970
,FaX: 206-553'-4067

 

E-rnail: ashle .burns usdo`. ov

[PROPOSED] ORDER - 2 . ` UNITED srArEs ATTORNEY
700 STEWART STREET, SUITE 5220
CASE NO' 18-€V-605 luRBL ' SEArrLE, WAsH)NGroN 98101

FILED UNDER SEAL ' . (206) 553-7970

 

